

116 HRES 586 IH: Supporting the designation of September 2019 as “National Recovery Month”.
U.S. House of Representatives
2019-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 586IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2019Mr. Trone (for himself, Mr. Stanton, Mrs. McBath, Mr. Hastings, Ms. Plaskett, Ms. Moore, Ms. Kuster of New Hampshire, Mrs. Trahan, Mr. Grijalva, and Mrs. Axne) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONSupporting the designation of September 2019 as National Recovery Month. 
Whereas September has been declared National Recovery Month; Whereas the theme for National Recovery Month in 2019 is Join the Voices for Recovery: Together We Are Stronger; 
Whereas there are more than 23 million people in the United States who are in recovery; Whereas there were more than 70,000 drug overdoses in 2017 or approximately 192 drug overdoses per day in the United States in 2017; 
Whereas drug overdose is now the leading cause of death for individuals in the United States under age 50; Whereas all levels of government, along with partners from the nonprofit and private sector, are collectively mobilizing to address this crisis impacting families across the country; 
Whereas the Department of Health and Human Services, including the National Institutes of Health, the National Institute on Drug Abuse, the Substance Abuse and Mental Health Services Administration, the Centers for Medicare and Medicaid Services, and the Health Resources and Services Administration, along with the Office of National Drug Control Policy and numerous other government agencies have supported the work being done on-the-ground in States and local communities; Whereas according to the National Institute on Drug Abuse publication, Principles of Effective Treatment, every dollar invested in treatment for addiction yields a return of $4 to $7 in reduced drug-related crime and costs; and 
Whereas substance use disorders are a chronic disease for which there are effective community-based prevention, treatment and recovery programs, strategies, and activities: Now, therefore be it  That the House of Representatives joins the voices for recovery to strengthen families and communities by— 
(1)promoting the possibility of recovery from substance use disorders in this and every month;  (2)recognizing the importance of education on and prevention of substance use disorders and the critical importance and effectiveness of treatment and recovery services for substance use disorder; 
(3)applauding the countless national, State, and local community organizations for their work on recovery issues; and (4)honoring and celebrating— 
(A)the achievements of the more than 23 million people in the United States who are in recovery; (B)the many health care professionals and peers who help others engage in their own journey into recovery; 
(C)the tens of millions of recovery allies who support these people; (D)the recovery community organizations (RCOs) and providers who continue to support recovery support services; and 
(E)the work done to combat pervasive stigma associated with treatment and recovery.  